El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un caso sobre filiación. En la demanda en-mendada se alega:
“Primero. Que el demandante nació el día 15 de octubre de 1889 y es, por tanto, mayor de edad, con capacidad para demandar y ser demandado, y es vecino de San' Sebastián, de este distrito judicial.
“Segundo. Que la sucesión demandada la compone Onorífera Cabán, mayor de edad, hija legítima de Don Juan Tomás Cabán, residente en San Sebastián, de este distrito judicial.
*534“Tercero. Que Don Juan Tomás Cabán, en sus relaciones amo-rosas con Doña María Ramos, tuvo el demandante Prudencio Ramos, quien pública y privadamente fué siempre tenido por su padre Don Juan Tomás Cabán como bijo suyo. Y al tiempo de la concepción y nacimiento del demandante, sus referidos padres eran solteros y esta-ban en aptitud de contraer matrimonio.
“Cuarto. Que Don Juan Tomás Cabán falleció el 8 de marzo de 1910.”.
Onorífera Cabán, por conducto de su abogado, contestó la demanda en la siguiente forma:
“I. No admite el liecho primero en cuanto a la feolia del naci-miento de Prudencio Ramos.
1 ‘ II. No admite el beelio segundo, toda vez que la Sucesión de Don Juan Tomás Cabán no está compuesta solamente por Onorífera Cabán.
“III. Niega en absoluto que María Ramos hubiera tenido rela-ciones amorosas con Juan Tomás Cabán y que como resultado de tales relaciones tuvieran a Prudencio Ramos, negando en su consecuencia, que fuera tenido pública y privadamente por el referido Juan Tomás Cabán como liijo suyo.
“Como materia nueva de oposición, la demandada alega: que María Ramos en la época que procreó a Prudencio Ramos vivía en el barrio de Pozas de San Sebastián, y en dicho barrio y por aquel en-tonces, era una mujer pública de vida airada, concediendo favores a los numerosos individuos que la solicitaban. ’ ’
Celebrada la vista, la corte, el 2 de noviembre de 1911, dictó sentencia desestimando la demanda, con las costas a la parte actora. Contra esa sentencia se interpuso el presente recurso de apelación.
Dos son los fundamentos en que descansa la sentencia ape-lada, a saber:
{a) Que la demanda no aduce hechos suficientes para basar la .causa de acción ejercitada, y
(b) Que la prueba es insuficiente, pues no aparece de ella que el padre tuviera el propósito deliberado de reconocer como hijo suyo al demandante.
En el acto de la vista en la corte inferior, se probó cumpli-damente por la certificación de inscripción, que el demandante nació el 15 de octubre de 1889 y ambas partes por medio de *535sus abogados ban sostenido ante esta Corte Suprema, y así es en efecto, qne la ley sustantiva qne regula este caso es la once de Toro, vigente en la fecba del nacimiento, y qne copiada a la letra dice así: “E porque no se puede dnbdar cnáles son fijos naturales, ordenamos é mandamos qne entonces se digan ser los fijos naturales, cuando al tiempo qne nascieren ó fueren concebidos, sns padres podían casar con sns madres justamente, sin dispensación, con tanto qne el padre lo reco-nozca por sn fijo, puesto qne haya tenido la mujer de quien lo ovo en sn casa, ni sea una sola: ca concurriendo en el fijo las cualidades susodichas mandamos qne sea fijo natural.” (1 Llamas y Molina. Comentario a las Leyes de Toro, 207.)
No se alegó en este caso por la parte demandada, ni existe realmente envuelta en el mismo, cuestión alguna de prescrip-ción, y los puntos esenciales a discutir y a resolver son, como hemos indicado, si la demanda es suficiente, y si los hechos alegados en la misma quedaron plenamente demostrados por la prueba.
A nuestro juicio la demanda es suficiente. Se dice én ella que Juan Tomás Cabán en sus relaciones amorosas con María Eamos, tuvo al demandante Prudencio, quien pública y privadamente fué siempre tenido por su padre Juan Tomás Cabán como hijo suyo. Y que al tiempo de la concepción y nacimiento del demandante, sns referidos padres eran solteros y estaban en aptitud de contraer matrimonio.
Esos hechos constituyen las alegaciones esenciales que es necesario establecer en un caso de esta naturaleza. Los dife-rentes actos ejecutados por el padre, demostrativos del reco-nocimiento, debían ser y fueron objeto de la prueba durante el juicio, prueba que se practicó además sin la oposición de la parte contraria.
Y en cuanto al segundo fundamento, diremos qne hemos examinado cuidadosamente toda la prueba y que es tan clara y demuestra de modo tan evidente que Juan Tomás Cabán pudo reconocer y reconoció como a sn hijo natural al deman-*536dante, que es necesario concluir que la corte sentenciadora cometió un error manifiesto al apreciarla.
Dos son las circunstancias que, de acuerdo con la- ley apli-cable, deben demostrarse en un caso de esta naturaleza.
Io. Que el hijo fue concebido o nació cuando sus padres podían casarse justamente, sin dispensación, y
2o. Que el padre lo reconoció como a su hijo natural.
Veamos la primera circunstancia.
Es un hecho probado por las declaraciones de los testigos de ambas partes, que Juana María Ramos, la madre del de-mandante, vivía en el barrio de Pozas, de San Sebastián, y que Juan Tomás Cabán, residía en el pueblo.
El testigo Juan Pereira, de 54 años de edad, declaró que: “Siempre ha vivido en Pozas; conoce a Juana María Ramos desde niña de diez a once años; que era vecino de ella y venía a su casa a buscar candela; conocía a Juan Tomás Cabán, como treinta años; veía que pasaba por allí y casi siempre estaba cazando; él vió esa muchacha y le gustó, le dió vueltas y vueltas hasta que la desgració. ’ ’ .
Juana María Ramos dijo “que desde chiquita conoció a Juan Tomás Cabán, y tuvo siete hijos con él; que Cabán no era casado con ella, pero la tenía en el mismo lugar que si se hubiera casado por la Iglesia; que él después se casó con otra cuyo nombre no recuerda, pero que tuvo de él cinco hijos antes de casarse, entre ellos Prudencio, que nació siendo Cabán soltero. Que Prudencio nació en el barrio de la Poza siendo ella soltera y también Juan Tomás Cabán.”
Y Domingo Liciaga manifestó “que está seguro que cuando nació Prudencio no estaba casado Juan Tomás Cabán.”
La parte contraria no se opuso a la práctica de esa prueba, ni la contradijo al presentar la suya, y en tal virtud y aten-dido además el resultado de las otras pruebas practicadas, debe concluirse que cuando el demandante fue concebido y nació, sus padres pudieron haber contraído matrimonio justa-mente, sin necesidad de dispensa alguna.
Veamos el segundo extremo. La prueba es amplia con *537respecto al reconocimiento: Ya hemos visto cómo declara Juana María Ramos, quien asegura, además, que Prudencio le decía a Tomás Cabán, papá, públicamente, y él le decía hijo; que ella y Cabán eran parientes; que Cabán vivió con ella maritalmente como treinta años, etc.
Francisco Ramos, de 25 años de edad, declaró que era hijo natural de Cabán y de Juana María; que Prudencio es tam-bién hijo de Cabán y que Cabán y Prudencio se trataban públicamente de padre e hijo. Este testigo reconoció la firma de Juan Tomás Cabán puesta en un papel dirigido a Pru-dencio que dice así: “Prudencio, yo espero vengas esta tarde al pueblo para que lleves a vender una novilla, yo iré esta tarde para allá, tu padre, Juan T. Cabán.” Para probar la autenticidad de ese documento, se presentó otro que al pare-cer contenía la firma de Cabán. El documento fué admitido como prueba, sin que conste que la parte demandada se opu-siera a su admisión, ni que lo impugnara como falso.
Domingo Liciaga, expresó que era hijo natural de Cabán, pero no de Juana María, que Cabán tuvo siete hijos con Juana María a quienes el testigo trataba como a hermanos por indi-cación de su propio padre.
Andrés Yera manifestó que está seguro que Prudencio es hijo de Cabán, porque este mismo se lo dijo; que llevó dos años de relaciones amorosas con una hija de Juana Ramos y Cabán, y éste un día le dijo: “Mire, Andrés, que yo quiero que mis hijas se casen con un hombre trabajador, que mañana no vayan a sufrir; él le dijo que estaba dispuesto a llevarla al altar y él entonces consintió. ’ ’
José B. Borrego, de 48 años, natural y vecino del barrio de Pozas, vivía cerca de Juana María Ramos y sabe que Cabán tenía relaciones amorosas con ella que duraron como treinta años; “que Cabán y Prudencio se trataban como padre e hijo porque oyó varias veces al chico decirle papá, y él hijo”; que está seguro de que sólo Cabán era el que sostenía a Juana Ramos y que ha visto a Prudencio pedirle públicamente la bendición a Cabán.
*538Segundo Cortés está enterado de relaciones entre Cabán y Juana Ramos públicas y notorias y de que Cabán trataba a Prudencio de “hijo” y éste a aquél de “padre.”
Victoriano Latorre de 57 años, dijo que ha vivido siempre en Pozas, que conoció a Juana María Ramos desde jovencita;. que ella desde esa edad no ha tenido relaciones con otro hombre que Cabán; que Juana tuvo con Cabán varios hijos; “que sabe que Prudencio era hijo de Cabán porque él le dijo que fuera a bautizarlo y cuando fueron a buscar al niño él estaba en casa de Juana María Ramos; que siempre trató a Cabán de compadre y él lo mismo.”
Dolores Rivera, de sesenta años, fué la que asistió a Juana María al dar a luz a Prudencio y lo hizo así por orden de Cabán, quien le pagó por su trabajo.
Juan Porrero sabe que Cabán vivió con Juana Ramos como treinta años; que tuvieron varios hijos entre ellos Prudencio,, que Cabán fué el único hombre que vivió con Juana.
Ya nos hemos referido a la declaración de Juan Pereira,, quien manifestó además, que Cabán trataba a Prudencio como hijo y que Prudencio le llamaba papá y él hijo y le echaba la bendición.
Miguel Cruz, de sesenta y tres años, confirma el hecho de las relaciones amorosas públicas de Cabán con Juana María Ramos y el de la existencia de hijos como resultado de dichas relaciones, entre ellos Prudencio que se dirigía a Cabán como a un padre y éste a aquél como a un hijo.
Y por último declara el propio demandante que da amplios detalles con respecto a sus relaciones con su padre natural.
La prueba de la parte demandada tendió a contradecir algunos extremos de las declaraciones de los testigos del de-mandante, tales como que Cabán hubiera llevado a Prudencio a la escuela, o lo hubiera recomendado al Dr. Franco para que lo curara de cierta enfermedad. Otros testigos manifestaron que no obstante conocer y tratar a Cabán por muchos años, no estaban enterados de que tuviera relaciones con Juana María Ramos, ni de que Prudencio fuera hijo suyo. Con *539respecto a las alegaciones contenidas en la contestación, de que la Sucesión Cabán no está compuesta solamente por Ono-rífera Cabán, y de que María Eamos en la época en que pro-creó a Prudencio Eamos era una mujer pública de vida airada, no presentó la parte demandada prueba alguna en el acto de la vista.
No se trata, pues, de un verdadero caso de evidencia con-tradictoria. ■ En lo fundamental, la prueba del demandante ba quedado sin contradecir. Omitiendo de ella los extremos contradichos directamente por la prueba del demandado y aceptando que no deban tomarse en consideración, aun así quedaría prueba abundante para dictar una sentencia decla-rando la demanda con lugar.
Parece que el juez no basó su resolución en que estimara dignos de crédito a los testigos del demandado y faltos de veracidad a los del demandante, sino en que apreciada en su totalidad la prueba, a su juicio no era suficiente para demos-trar el propósito deliberado del padre de reconocer al hijo.
Nosotros creemos que su conclusión es errónea, porque la prueba no solo demuestra que el demandante es hijo de Cabán y de María, concebido y nacido siendo el uno y la otra solteros, sino que fué reconocido como tal hijo privada y públicamente. Las relaciones de Cabán con María duraron muchos años. Cabán atendió a Prudencio desde antes de nacer enviando a Dolores Eivera para que asistiera a María en el momento de darlo a luz y pagándole después. Cabán pidió a Victoriano Latorre que sirviera de padrino a su hijo Prudencio. Latorre accedió y fué siempre tratado después por Cabán como su compadre. Cabán llamó públicamente “hijo” a Prudencio y éste “padre” a Cabán. Cabán bendijo también públicamente a su hijo Prudencio y en sus relaciones de negocios le escribió un papel firmado:. “Tu padre, Juan T. Cabán. ”
La prueba es, pues, de tal manera clara, que es necesario concluir, como dijimos al comenzar a analizarla, que el juez de distrito la apreció con manifiesto error, procediendo, por *540tanto, la revocación de sn sentencia, dictándose en su lngar otra por esta Corte Suprema concediendo lo solicitado en la demanda.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.